 CONNER'S SUPER STOREMid-Atlantic, Inc., d/b/a Conner's Super Store andRetail Store Employees Union, Local 876,United Food and Commercial Workers Interna-tional Union, AFL-CIO and Geraldine Thomasand Irean Neal. Cases 7-CA-19478, 7-CA-19615, and 7-CA-19629March 4, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn October 27, 1982, Administrative Law JudgeLowell Goerlich issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Mid-Atlantic,Inc., d/b/a Conner's Super Store, Detroit, Michi-gan, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We agree with the Administrative Law Judge's finding that evidenceintroduced at the hearing indicated that Respondent was aware of theunion activities of the discharged employees. Accordingly, we find it un-necessary to pass on his finding that the small plant doctrine also appearsto be applicable.Member Jenkins does not rely on Wright Line, a Division of WrightLine. Inc., 251 NLRB 1083 (1980). That decision concerns identifying thecause of a discharge where a genuine lawful and a genuine unlawfulreason exist. Where, as here, the asserted lawful reason is found to be apretext, only one genuine reason remains-the unlawful one. To attemptto apply Wright Line in such a situation is futile, confusing, and mislead-ing.266 NLRB No. 56DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Theoriginal charge in Case 7-CA-19478 was filed by RetailStore Employees Union, Local 876, United Food andCommercial Workers International Union, AFL-CIO,herein referred to as the Union, on June 24, 1981, andserved by certified mail on Mid-Atlantic, Inc., d/b/aConner's Super Store, herein referred to as the Respond-ent, on June 25, 1981. An amended charge in Case 7-CA-19478 was filed by the Union on July 8, 1981, andserved by certified mail on the Respondent on or aboutJuly 9, 1981. The charge in Case 7-CA-19615 was filedby Geraldine Thomas, an individual, on July 29, 1981,and served by certified mail on the Respondent on orabout August 5, 1981. The charge in Case 7-CA-19629was filed oy Irean Neal, an individual, on July 31, 1981,and served by certified mail on the Respondent on orabout August 4, 1981. An order consolidating cases andamended complaint and notice of hearing was issued onSeptember 8, 1981, alleging, among other things, that theRespondent had engaged in certain unlawful conduct inviolation of Section 8(a)(1) of the National Labor Rela-tions Act, as amended, herein referred to as the Act, andhad unlawfully discharged Mildren Cunningham andCarol Thomas and suspended Geraldine Thomas in vio-lation of Section 8(a)(3) of the Act. The Respondentfiled a timely answer denying that it had engaged in theunfair labor practices alleged.The matter came on for hearing on July 22 and 23,1982, in Detroit, Michigan. Each party was afforded fullopportunity to be heard, to call, examine, and cross-ex-amine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions of law, and tofile briefs. All briefs have been carefully considered.Upon the entire record' in this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Michigan.At all times material herein, the Respondent has main-tained its principal office and place of business at 4705Conner in the city of Detroit and State of Michigan,sometimes referred to herein as the Conner store. TheRespondent is, and has been at all times material herein,engaged in the retail sale of meat, groceries, paper items,and related products. The Respondent's Conner store isthe only facility involved in this proceeding.During the year ending December 31, 1980, whichperiod is representative of its operations during all timesIn accordance with the agreement of the parties, certain exhibitswere submitted after the close of the hearing. These have been marked asResp. Exhs. 9 through 18 and are hereby received in evidence, made apart of the record, and incorporated in the exhibit file.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial herein, the Respondent, in the course and con-duct and its business operations, derived gross revenuesin excess of $500,000 and purchased and caused to betransported and delivered to its Conner store paper prod-ucts, groceries, and other goods and materials valued inexcess of $5,000, of which goods and materials valued inexcess of $2,000 were transported and delivered to itsConner store directly from points located outside theState of Michigan.The Respondent is now, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIll. THE UNFAIR L ABOR PRACTICESFirst: The General Counsel claims that Otis Sims is asupervisor within the meaning of the Act.Samir A. Danou is the owner and operator of the Re-spondent. He described his duties as follows: "I hired;mostly I get involved with hiring people, assign thepeople to what they should do. I get involved with ad-vertising, ordering mass merchandise for the stores,mainly overseeing the whole operation."2Danou de-scribed the organization of the Conner store as follows:"We have a manager, co-manager and like the head ofdepartments and then the general workers." The depart-ments are grocery, produce, dairy, and meat. Around 30employees work in the Conner store.At times material herein, Kenny Korryla was the man-ager and Martin Tot:ka was the co-manager. Otis Simswas the head of the meat department, which employed"general workers" Mildren3Cunningham, CarolThomas, Sharon Kinard, and Clint Sims. Cunninghamand Carol Thomas were meat clerks who wrapped meatand "set up the meat counter daily." Carol Thomas ex-plained, "In the morning-meat has expiration dates soyou would pull it, rotate it, clean it off, straighten it outand put fresh meat in it." Kinard worked in the deli.Clint Sims cut and prepared meat for sale. The employ-ees referred to Otis Sims as the "meat manager."Carol Thomas described Otis Sims' job as follows: "Hewould tell us certain things that we had to do each day,setting up the meat counter. We checked the lunch meat,straightened up the counter, check the freezer depart-ment, certain prices and days that we had to wash themeat counter." When Carol Thomas asked Sims for timeoff on Saturdays in the latter part of April 1981 so thatshe could attend Marygrove school, Sims granted thetime off stating that "Sharon Kinard could work in [her]spot because she needed the hours." Cunningham testi-2 Conner's Super Store is not the only store operated by Danou. TheRespondent opened its Conner store in the fall of 1980. The central officeis located at one of Danou's other stores on Michigan Avenue about "tenminutes" driving time from the Conner store.a While the transcript reports Cunningham's name as "Mildred." hersignature on her union authorization card shows "Mildren."fied that Sims also had granted her time off to go to thedoctor and to "see about [her] gas bill."4Cunningham further testified that she was hired byOtis Sims. According to Cunningham, she approached awoman (whom she later learned was Mrs. Danou) at theConner store during its grand opening, and asked herwhether "they [the Respondent] were hiring in the meatdepartment." Cunningham was directed to Sims. She"talked with Otis Sims and he hired [her] to start workthat very next day." Sims asked her "about [her] experi-ence and operating the wrapping machine and the partof weighing meat, traying meat and [did she] know [her]cuts" before he hired her.5Carol Thomas testified that she was hired by Korrylaover Sims' objections: "Otis did not want to hire [her].... Otis' reason was because he had hired someoneelse that particular day." (Emphasis supplied.) Accordingto Thomas, Korryla sent her to Sims to see if he neededhelp. Sims said he had already hired a girl. On her wayout she was approached by Korryla, who asked herwhether Sims had given her a part-time job. She an-swered in the negative, whereupon Korryla "went backand took [Thomas] back to the meat department and toldOtis that he wanted him to give [her] a part time job."During her tenure, Cunningham approached Sims fora raise. He answered that he would talk to Danou.Otis Sims spent the majority of his time cutting meatand grinding hamburger. He also "wrote the order slipto order the meat." Sometimes Sims wrapped meat andput it on display. Carol Thomas testified, "He would behalf the day on the phone setting up the orders, what isto come in, and half the time cutting and telling us whatto do." Sims directed the employees "to wrap up meatand put it on the shelves ...[and] to keep [the] workarea clean." Sims also talked to the packing houses6which would "bring in the meat and chicken parts."Manager Korryla's weekly salary was $400, co-managerTonka's was $350, and "meat manager" Sims was $350.Carol Thomas and Cunningham referred to Otis Simsas the "meat manager" and their supervisor, Sims re-ferred to himself as a "meat cutter," and Danou referredto Sims as the "head butcher." Sims testified that he di-4 Sims admitted that Carol Thomas had asked him for time off. Hisversion was that he told her he would have to "check with Kenny....Kenny wanted to know if I could get along without her. I said I could...." Sims testified that he then "told her she could have the time off."Thus, it is clear that the final decision whether Thomas was needed onSaturdays was left to Sims.6 Sims denied that he had hired Cunningham. Sims testified that at thetime there was a sign in the front of the store which read "meat wrapperwanted." When Cunningham approached him, he asked her, as testifiedby Cunningham, about her experience and where she had worked. Simsthen sent her to Korryla, the manager, who returned with her and askedSims whether he needed help. Sims answered in the affirmative. Korryla"turned around and walked off and Mildred (sic] came and said she gotthe job and she came to work the next morning at 9:00 o'clock." I creditCunningham's version. In this regard it is significant that the Respondentdid not call Korryla, its manager, to corroborate Sims' testimony.6 In his testimony Sims referred to a person as "Al," whom Danoudescribed as being "in charge of the meat departments" in Danou's var-ious stores. Sims testified that "Al" would call every day and that he alsocalled "Al." Sims further stated, "I would tell him what we got and weare running low, and he would say order it." Sims would then order themeat.310 CONNER'S SUPER STORErected no one because "[e]verybody knows the job. Ireally didn't have to tell anybody to do anything."Otis Sims denied that he exercised any supervisory au-thority, and Danou denied that Sims had been given anysupervisory authority. These denials, of course, must beweighed against any credible evidence in the record tothe contrary.A review of the credible evidence reveals that OtisSims was referred to as the manager of the meat depart-ment, that he directed the employees in the performanceof their daily tasks in that department, that he grantedtime off to meat department employees, that he was con-tacted with respect to wage raises by employees in themeat department, that he hired at least one employeewho worked in the meat department, and that he con-ferred with "Al" concerning the need for butcher prod-ucts for sale and thereafter ordered such products. More-over, Sims was a salaried employee whose wage scalewas in the range of those of the manager and the co-manager. These are all indicia of supervisory status. Ifind that Otis Sims is, and was at all times materialherein, a supervisor within the meaning of the Act. SeeLuke's Supermarket, Inc., 228 NLRB 763 (1977). As wastrue in Luke's Supermarket, Inc., if Sims were found notto be a supervisor, the meat department employeeswould, in effect, be without close daily supervision.There was no showing that the manager or the co-man-ager spent time in the daily supervision of the meat de-partment employees. Indeed, with respect to "Al," whosupervised the various meat departments in Danou'sstores, Danou testified, "He [Al] answers to me and he isin charge of the meat departments." Thus, without Sims'presence in the meat department that department wouldhave lacked any direct supervision.Second: The General Counsel contends that Otis Simscommitted certain violations of Section 8(a)(1) of theAct. On May 8, 1981, a union organizing meeting oc-curred at the home of Christine Butler, an ex-employeeof the Respondent. Employees who attended the meetingwere Carol Thomas, Mildrerl Cunningham, and IreanNeal. Willie Jackson, a union representative, was present.Supervisor Otis Sims, who had been invited to the meet-ing by Butler, arrived near the end of the meeting. All ofthe employees present, as well as Sims, signed union au-thorization cards.7Geraldine Thomas explained that the"purpose of the meeting was to get everyone together tosee what they could do about getting us together to forma union."According to Carol Thomas, a few days after theunion meeting, Otis Sims approached her and told her"to leave the union alone," and further told her that "he[had] talked to the cashiers8up front and that they hadagreed to let the union alone because if they didn't, thatSam [Danou], before he would see a union in his store,he would close it down." About a week later in the pres-ence of Cunningham, Kinard, and herself, further ac-cording to Thomas, "Otis told all three ...that Samhad seen [their] names on cards and that [they] would' Geraldine Thomas had also signed a card on April 23, 1981.s Geraldine Thomas and Neal were cashiers.get fired if [they] continued to have dealings with theUnion and for [them] to let it go and leave it alone."Cunningham testified that when she and Carol Thomaswere together about a week after the union meeting OtisSims said "that he knew that if we kept on with thatunion Sam would close the store down before he wouldlet the union come in there."9Otis Sims' remarks to the effect that the Respondentwould close the store if the Union came in were in viola-tion of Section 8(a)(1) of the Act. See Model A andModel T Motor Car Reproduction Corporation, 259 NLRB555 (1981). His statements that employees should leavethe Union alone and that they would get fired if theycontinued to deal with it were also in violation of Sec-tion 8(a)(1) of the Act.Third: The General Counsel further contends thatSamir "Sam" Danou committed certain violations ofSection 8(a)(1) of the Act. Irean Neal, who had attendedthe union meeting, testified credibly that about 3 or 4weeks before the union meeting she conversed withDanou. Among other things, Danou asked Neal if shewould watch other cashiers. As testified by Neal, "Itwent on from word to word about me watching cashiersand watching and seeing what other cashiers were doing.I'm not for sure how it was that he noticed the unionman'°had been in the store; did I get a card and had Isigned one. I said no. He asked me for my number."(Neal testified that she was not sure whether Danouasked her if she had signed a card" or asked her if shehad been given a card.) About 3 weeks after the unionmeeting, Neal conversed again with Danou. During theconversation, Danou said that "a little bird had flew andtold him [Neal] signed a union card." Neal asked him"did the little bird bring the card that [she] signed."According to Geraldine Thomas, on Sunday, May 10,1981, it was brought to her attention by Manager Kor-ryla (the Respondent claims the date was May 3, 1981)that she had a shortage in her "till" and that she wouldhave to see Danou. Although she had only worked until12 p.m., she was "told to go home and come back thenext day"; and was further told that "they [the Respond-ent] would have to investigate it before they could let[her] continue to run a register." This was the first shehad known of the shortage.On Monday morning (the next day) Geraldine Thomasand her husband met with Danou in his office. Danouasked Thomas about the shortage and if she knew "whathappened that day." She responded that she did notknow there was a shortage.The next day (Tuesday, May 12, 1981) Danou calledGeraldine Thomas and asked her "to come in alone, notwith [her] husband." Thomas went to the store and metwith Danou. He asked her if she wanted "to make someextra money ...by being his extra eyes ...by watch-ing the other cashiers and seeing what they are doing."9 In Cunningham's affidavit given to a Board agent appears: "Simsstated that Sam would close the store down before he would have aunion in there."'O Sims testified that he had seen the union man in the Conner storeonce."i Neal's affidavit given to a Board agent indicates that she was notasked whether she had signed a union card.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas declined, observing that she was hired as a cash-ier. According to Thomas, "He [Danou] got upset when[she] ...didn't want to do that. After that he told [her]that he knew there was a union meeting, that [they] hada union meeting." Thomas replied that she did not knowanything about a union meeting. Among other things,Thomas testified that Danou said "before he would havea union in the store he would close the damn placedown." Thomas asked Danou when she was supposed toreturn to work. He replied the next day, on which dateThomas returned to work. The alleged shortage was$721.30.Danou asserted that the shortage occurred on Friday,May 1, 1981, and that Geraldine Thomas was informedof the shortage on Sunday, May 3, 1981, all of which oc-curred prior to the union meeting on May 8, 1981. TheRespondent offered credible store records which estab-lished that the shortage incident occurred on May 1,1981.In light of the Respondent's record offered in evidenceand of the testimony of Geraldine Thomas, I have con-cluded that the General Counsel has not proved by apreponderance of the evidence his allegations concerningDanou's alleged violations of Section 8(a)(l) contained inthe amended complaint in regard to statements made toThomas by Danou, and I shall dismiss such allegations.As to Danou's remarks to Irean Neal, I find by a prepon-derance of the evidence that they were made as recitedin Neal's testimony. Accordingly, I find that the Re-spondent violated Section 8(a)(1) of the Act by Danou'smisconduct as follows: Danou's interrogation of Neal asto whether she obtained a union card and Danou's cre-ation of the impression of surveillance in stating to Nealthat a little bird had told him that she had signed a unioncard. I discredit Danou's testimony that he had noknowledge of the Union's organizational efforts, and findthat he knew of the Union's interest in organizing hisstore prior to the union meeting on May 8, 1982.Fourth: The General Counsel further contends that the1-1/2 days Geraldine Thomas missed from work asabove detailed constituted a discriminatory suspension inviolation of Section 8(a)(3) of the Act. While there maybe a suspicion that Thomas was discriminated against, inview of the above findings I conclude that the GeneralCounsel has not sustained his burden in this respect, andI shall dismiss the allegations in the amended complaintrelating to Thomas' alleged unlawful suspension.Fifth: The General Counsel further contends that Mil-dren Cunningham and Carol Thomas were discharged onJune 20, 1981, in violation of Section 8(a)(3) of the Act.Cunningham was one of the employees who had at-tended the union meeting of May 8, 1981. According toCunningham's testimony, she was sick on June 20, 1981.In the morning around 7 a.m., she phoned the store toreport that she was sick, but received no answer, where-upon she "took [her] medicine" and "[laid] back downand went to sleep." When she awoke it was after 12o'clock. She phoned the store. Danou answered and dis-charged her. He said that she "had left the store in a badway because [she] wasn't there."12Cunningham immedi-ately donned her clothes and went to the store whereshe talked to Danou. Danou repeated that she "left thestore in a bad way because [she] wasn't there to do [her]job." However, he did tell her that she should get intouch with him in 2 weeks and that he could tell herwhat she should do. After 2 weeks Cunningham calledDanou, who, among other things, said that he had re-ceived papers with her name on them, and that if she got"that straightened out that he would see what he coulddo about having [her] come back to work."Cunningham testified that she had been absent fivetimes, for which she was not disciplined or reprimanded.During her tenure of employment, Cunningham had re-ceived a 50-cent-an-hour raise. Neither Danou nor anyother supervisor had complained to her about her work.With respect to the discharge of Cunningham, Danoutestified:It was June 19, I believe.He [All stopped there after they opened up thestore-well, they start early. They open up thestore around 7:00 o'clock. Shortly after, Mildred[sic] Cunningham came in, and what they told mewhen she came in she didn't look normal. Kenny[Korryla] said something to her and so did Al. Shestarted to go to the back to her department and Ibelieve Al and Kenny talked, then Al told her to gosee Kenny. When she did they advised her to gohome because there was no way that she couldwork.* * **Saturday I had a call from Kenny that Carolwasn't there and Mrs. Cunningham didn't show upfor work. We talked about the situation, and Kennyis like me, he is very nice and he feels sorry for ev-erybody. I said, "Kenny, this is really not a situa-tion for a store. Let's do something about it. I willbring you a worker." We had to bring that day aworker from another store because they hadnobody. Cunningham did not come to work. I said,"How long are we going to go along with some-thing like this?" I said, "Do me a favor. This is herlast day," and that is where it stood.According to Danou, he told Korryla to fire Cunning-ham. In response to the question, "Did you make any in-vestigation to ascertain why she was absent," Danou re-plied:Nobody knew why she was absent including myselfbecause she did not call. She was sent home onFriday, the day before, for being drunk, from whatthey told me. The next day I would imagine she12 Cunningham testified, "He [Danou] said I was discharged for leav-ing the store in such bad shape without being there to do my job."312 CONNER'S SUPER STOREknew that we fired Carol. She did not call or comeor send a message or anything.Danou further testified that Cunningham came inaround 4 p.m. and collected her pay, at which time, ac-cording to Danou, Cunningham was fired. Danou relatedhis conversation with Cunningham:She told me her reasoning for not coming to thestore. Just like anybody else telling you, she told meshe was sick and she couldn't make it to work. Isaid, "Please, you were sent home yesterday andthe first thing you should have done was get betterto come to work the following day, and here it isyou don't even show, you don't call, you don't doanything. We are a supermarket. We are a big store.We have to have people to do the work. If some-body doesn't show it creates all kinds of problems.We are a small operation. If I was a big operationwhere I had people it wouldn't matter to me. Wecould just get somebody from here and put themthere, but we don't have that so called luxury.Wecannot afford it. We depend on our workers a hun-dred percent, and when they don't show, sometimesI call my wife to come to work or myself. This isthe only way, This is the problem we have." I ex-plained this to her; I said, "Let it go for now andcall me back in two weeks. Let me see whatKenny's attitude will be and I will make another de-termination for you." Sometimes if we make a de-termination I don't want to go against the manag-er's word and bring somebody back against his will.He is not going to say anything but that is not right.We had already decided we were going to fire herand we left it at that.Danou explained his policy on absenteeism as follows:Normally, I would go and talk to my workers,which I can tell you I have talked to every one ofthem and several occasions in the area they arereally lacking, they are not performing. I alwayswork with them and give them more than two orthree chances. This is my way of treating my work-ers. If they would repeat the same kind of problemI feel that they don't care, then I would take a dif-ferent action.Cunningham denied that she had a drinking problem anddenied that she was drunk on the day in question.Carol Thomas was also discharged on June 20, 1981.She was also a meatwrapper in the meat department andhad attended the union meeting. She had begun her em-ployment with the Respondent in the early part of No-vember 1980. On June 20, 1981, Thomas went to thestore to pick up her check. As related by Thomas,"Marty" (Martin Tonka), the co-manager, asked her tocome into "one of the smaller offices .... He [Tonka]told me that he didn't know what the hell was going on,that he didn't understand why they were getting rid ofme." Thomas further testified:Marty told me that he was given orders from themanager of the store, which is Al ' 3-I do notknow his last name-he said, Al was supposed totell you this and now he left me holding the bag."He continued to say, "I was told, Carol, to tell youthat things are slow and we do not no longer needyou." So I asked him, "Well, they're going to keepMildred [sic] Cunningham," and he told me no. Isaid, "Well, who will be working in our spot?" Hesaid, "I do not know. I don't know what is goingon." He said, "I'm just supposed to give you yourtwo checks and to tell you you are not needed anymore."Carol Thomas asked Tonka if she could get some un-employment compensation papers. He told her to seeDanou the following Sunday. On Sunday Thomas re-turned to the store in the company of her friend, JamesFuller. She asked Danou whether her friend could sit inon their conversation. First Danou agreed, but then de-manded Fuller's full name. Fuller refused to give Danouhis surname. An argument ensued which resulted in acall to the police to have Fuller "thrown out." Thepolice arrived and Thomas and Fuller left the store.Thomas was never told by Danou why she was fired al-though she asked the question of Danou when the policewere present.Danou's version of Carol Thomas' discharge was sub-stantially different. According to Danou, on June 19,1981, "Johnny," the butcher, phoned Danou and com-plained that he had "a lot of work to do" and neededhelp. Apparently, only Thomas and the butcher wereworking in the meat department at the time, and Thomashad refused to help the butcher with his work. Danouwent to the store and told Thomas, "Carol, please, howcome you have this kind of attitude? It's not somethingyou can't do. The man is asking you to scrape meat. Youhave done this a million times." Danou further testified,"I told her [Thomas] in my own way. I have alwaysbeen kind to my workers all the time, and she refused todo it." Thomas responded, "This is not my job. I don'tget butcher's wages. I will not do it." Continuing, Danoutestified, "I was mad myself. ..I ... told Kenny....I said, "Kenny, at the end of the day do me a favor, firethe girl." However, according to Danou, he allowedThomas to remain until the end of the day since he had"nobody with experience of wrapping meat." Thomastestified that she "refused to go back and cut on saw,"but that "it was weeks before she was fired."The General Counsel must meet the burden of proofset forth in Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980). To meet this burden, the Gener-al Counsel has offered evidence that (1) the Respondentknew that Carol Thomas and Cunningham had signedunion cards and had attended a union meeting 6 weeksprior to their discharges;'4(2) of the four employees,Is Thomas in her later testimony corrected this name to that of Kenny.14 It would also appear that the small-plant doctrine is applicable here.Wiese Plow Welding Co., Inc., 123 NLRB 616 (1959); A & Z PortionMeats Inc., 238 NLRB 643 (1978).313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than Supervisor Sims, who attended the meeting,two were discharged, one was informed that a little birdhad said she had signed a union card, and the fourth wassuspended for 1-1/2 days under a suspicion that it wasfor union activities-all unlikely coincidences; (3) thetwo employees were discharged without warning; (4) thetwo employees had been good workers and were neededin the meat department at the time of their discharges;(5) the Respondent had threatened to close its store if theUnion organized it; (6) the Respondent had referred toCarol Thomas as a "troublemaker"; and (7) Sims hadtold the two employees that they would be fired if theycontinued their dealings with the Union. Accordingly,the evidence of the General Counsel establishes a primafacie case within the teachings of Wright Line that a mo-tivating factor for the discharges of Carol Thomas andCunningham was to discourage union activities. 5Having concluded that the General Counsel has madea prima facie case under the teachings of Wright Line,supra, I turn to the Respondent's burden of showing thatit would have discharged Carol Thomas and Cunning-ham in the absence of protected conduct. Whether theRespondent has met this burden or, indeed, has avoideda finding of pretext'6depends substantially on the credi-bility of the witnesses since there are clearly contradic-tions between the testimony of the Respondent's witness,Danou, and that of the General Counsel's witnesses.Having carefully observed the demeanor and comport-ment of Danou, the Respondent's only witness, as well asthat of all other witnesses, and in light of the record as awhole, pretermitting no evidence, I have concluded thatDanou is unworthy of belief. I find that his reasons fordischarging Cunningham and Carol Thomas were falseand a fabrication. I am bolstered in this conclusion bythe fact that the Respondent did not call its meat depart-ment head, "Al," Manager Kenny Korryla, or Co-man-ager Martin Tonka, whose names figured in the dis-charges of Carol Thomas and Cunningham. The recordis barren of any explanation as to why these witnesseswere not called by the Respondent. Thus, the inferenceobtains that their testimony would have been adverse tothe Respondent. Interstate Circuit Inc., et al. v. UnitedStates, 306 U.S. 208, 225, 226 (1939); N.L.R.B. v. Wal-lick, et al., 198 F.2d 477, 483 (3d Cir. 1952); N.L.R.B. v.Ohio Calcium Co., 133 F.2d 721 (6th Cir. 1943).According to Danou, Cunningham was apparently dis-charged for failing to appear for work the day afterhaving been sent home in a drunken condition, and CarolThomas was discharged for failing to follow an order toscrape meat. If those were the reasons (which is notborne out by the credible evidence of record), Danou de-parted from his usual forgiving and kind consideration ofhis employees, for he testified that "normally" he wouldtalk to his employees not once but on several occasionsin the "area they are really lacking, they are not per-'6 "Once this is established, the burden will shift to the [Respondent]to demonstrate that the same action would have taken place even in theabsence of the protected conduct." Wright Line, supra at 1089.Ia "[A] finding of pretext necessarily means that the reasons advancedby the (Respondentl either did not exist or were not in fact relied upon,thereby [sic] leaving in tact the inference of wrongful motive establishedby the General Counsel." Limestone Apparel Corp., 255 NLRB 722 (1981).forming." He worked with them. He gave them "morethan two or three chances." Danou said that "he is verynice and he feels sorry for everybody." It is also signifi-cant that, according to Danou, he discharged Cunning-ham without ascertaining the reason for her absence orher failure to call in. It is further significant, if Danou iscredited, that he did not warn Carol Thomas when shefailed to carry out his order that, if she did not do thework which he assigned her, she would be fired. Suchalleged conduct on the part of Danou does not jibe withhis picture of himself as being "nice," a considerate em-ployer, and always kind to his workers or with what anemployer usually would have done.Thus, it appears that not only has the Respondentfailed to meet its burden under Wright Line, supra, butthe reasons for the discharges as claimed by the Re-spondent did not actually exist and were therefore pre-textuous. Accordingly, I find that the Respondent unlaw-fully discharged Mildren Cunningham and Carol Thomason June 20, 1981, and that the Respondent thereby vio-lated Section 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act for jurisdiction to beexercised herein.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By unlawfully threatening to close its store if theUnion became its employees' collective-bargaining repre-sentative, by unlawfully threatening its employees thatthey would be fired if they continued their dealings withthe Union, by unlawfully interrogating its employeeswith respect to their union activities or sympathies, andby unlawfully creating the impression of surveillance ofits employees' union activities, the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. By unlawfully discharging Carol Thomas and Mil-dren Cunningham on June 20, 1981, the Respondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.5. Except as found hereinabove, the Respondent hasnot otherwise violated the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act. It also having been found that the Re-spondent unlawfully discharged Carol Thomas and Mil-dren Cunningham on June 20, 1981, and has since failedand refused to reinstate them, in violation of Section8(a)(3) and (1) of the Act, it is recommended that theRespondent be ordered to remedy such unlawful con-duct. In accordance with Board policy, it is recommend-314 CONNER'S SUPER STOREed that the Respondent be ordered to offer the above-named employees immediate and full reinstatement totheir former positions or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges pre-viously enjoyed, dismissing, if necessary, any employeeshired on or since the date of their discharges to fill eitherof said positions, and to make them whole for any loss ofearnings that they may have suffered by reason of theRespondent's acts herein detailed, by payment to them ofsums of money equal to the amounts they would haveearned from the date of their unlawful discharges to thedate of an offer of reinstatement, less net earnings duringsuch period, with interest thereon, to be computed on aquarterly basis in the manner established by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977). 7Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, I hereby issue the followingrecommended:ORDER 8The Respondent, Mid-Atlantic, Inc., d/b/a Conner'sSuper Store, Detroit, Michigan, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Discouraging union or concerted activities of itsemployees or their membership in Retail Store Employ-ees Union, Local 876, United Food and CommercialWorkers International Union, AFL-CIO, or any otherlabor organization, by unlawfully and discriminatorilydischarging its employees or discriminating against themin any manner with respect to their hire or tenure of em-ployment or any term or condition of employment inviolation of Section 8(a)(3) and (1) of the Act.(b) Unlawfully interrogating its employees with re-spect to their union activities or sympathies.(c) Unlawfully threatening to close its store if theUnion becomes its employees' collective-bargaining rep-resentative.(d) Unlawfully creating the impression that it is spyingon the union activities of its employees.(e) Unlawfully threatening its employees that theywould be fired if they continued their dealings with theUnion.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Carol Thomas and Mildren Cunningham im-mediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantially1t See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'- In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesequivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, dis-charging, if necessary, any employees hired to replacethem, and make them whole for any loss of pay theymay have suffered by reason of the refusal to reinstate-ment them in accordance with the recommendations setforth in the section of this Decision entitled "TheRemedy."(b) Expunge from its files any references to the dis-charges of Carol Thomas and Mildren Cunningham onJune 20, 1981, and notify them in writing that this hasbeen done and that evidence of these unlawful actionswill not be used as a basis for future discipline againstthem.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its Detroit, Michigan, Conner's Super Storecopies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found in this Decision.iQ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we participated and had achance to give evidence, the National Labor RelationsBoard has found that we committed certain unfair laborpractices and has ordered us to post this notice. Weintend to abide by the following:WE WILL NOT discourage union or concerted ac-tivities of our employees or their membership inRetail Store Employees Union, Local 876, UnitedFood and Commercial Workers International315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, AFL-CIO, or any other labor organization,by unlawfully and discriminatorily discharging ouremployees or discriminating against them in anyother manner with respect to their hire or tenure ofemployment or any term or condition of employ-ment.WE WILL NOT unlawfully interrogate our em-ployees with respect to their union activities orsympathies.WE WILL NOT unlawfully threaten to close ourplant if the Union becomes the collective-bargainingrepresentative of our employees.WE WILL NOT create the impression that we arespying on our employees' union activities.WE WILL NOT unlawfully threaten our employeesthat they would be fired if they continued theirdealings with the Union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL offer Carol Thomas and Mildren Cun-ningham immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs, discharging, if necessary,any employees hired to replace them; WE WILL re-store their seniority and other rights and privilegespreviously enjoyed; and WE WILL pay them thebackpay they lost because we discriminatorily dis-charged them, with interest.WE WILL expunge from our files any referencesto the discharges of Carol Thomas and MildrenCunningham on June 20, 1981, and WE WILL notifythem in writing that this has been done and thatevidence of these unlawful actions will not be usedas a basis for future discipline against them.All our employees are free to become or remain, or re-frain from becoming or remaining, members of a labororganization.MID-ATLANTIC, INC., D/B/A CONNER'SSUPER STORE316